Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14 and 19-20, drawn to methods of diagnosing prostate cancer via detection of CTCs expressing cytokeratin, STEAP1, and prostate marker, but not expressing CD45, classified in G01N33/57484.
II. Claim 15, drawn to a method of predicting STEAP1-ADC therapy efficacy against prostate cancer, classified in G01N33/68.
III. Claims 16-18, drawn to methods of monitoring response to STEAP1-ADC therapy against prostate cancer, classified in G01N33/5011.

The inventions are independent or distinct, each from the other because:
Inventions I-III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed each have a different function.  They are prostate cancer diagnosis, predicting drug efficacy, and monitoring the anti-cancer effect of an identified drug respectively.  These different functions necessarily lead to different effects/conclusions.  The inventions do not 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have separate statuses in the art in view of their different classification.  The inventions have separate statuses in the art due to their divergent subject matter. The inventions require different search queries.  These require search of several different inventive concepts and prior art applicable to one would not likely be applicable to another.  Also, each invention is likely to raise different issues under 35 USC 101 and 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

This application contains claims directed to the following patentably distinct species.
Claims 1-20 are generic to or drawn to the detection of multiple biomarkers which include not only the antigens listed in the claims by protein name but also an epithelial antigen and a prostate-specific marker.  Elect one of each antigen for use in the claimed methods. 
Claims 1-20 are generic to or drawn to use of antibodies to detect each marker recited as well as those that will be elected above.  Elect one antibody to detect each marker.  Applicant should provide an antibody for every marker detected in the elected methods.  Each antibody should be elected by six CDRs, VH region, and VL region sequences.  No X residues or percent identities should be used in this election.

Claims 1-20 are generic to or drawn to multiple methods of marker detection such as FACS or IHC.  Elect one for further examination.
Claim 18 is drawn to multiple cytotoxic agents. Elect one type as well as a species thereof for further examination.

The species are independent or distinct because each marker is structurally distinct and has a different role in the cell; each antibody is structurally distinct and with its own epitope; each grade number has a different amplitude and so will provide a different score; each detection method has its own unique steps; and each cytotoxic agent is structurally distinct. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, 1, 3-6, 9-11, and 14-17 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species have separate statuses in the art due to their divergent subject matter. The species require different search queries.  These require search of several different inventive concepts and prior art applicable to one would not likely be applicable to another.  Also, each species is likely to raise different issues under 35 USC 101 and 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/Michael Allen/           Primary Examiner, Art Unit 1642